Opinion on Petition for Rehearing.
Davis, J.
In an earnest petition for a rehearing, counsel for appellant contend that the court overlooked the theory upon which its defense was founded. They say: “Appellant’s counsel felt that they had a meritorious defense to this action; that Conductor Shields did right in issuing this train ticket entitling appellee to ride; that he afterwards had the right to demand this ticket for inspection; that it was appellee’s duty to. produce the ticket when so demanded; that when appellee failed to exhibit his ticket, he *129neglected, to comply with one of the conditions incumbent upon him, and therefore stood in the shoes of a passenger who, having purchased a ticket of a station agent entitling him to ride, refuses to produce such ticket when demanded by the conductor.” Counsel insist that appellee was given a reasonable opportunity by the conductor to produce his rebate check or train ticket, and by reason of his failure to produce it he forfeited his rights as a passenger, and that appellant was entitled to a new trial on this ground.
If the evidence clearly showed that when the conductor was informed by the appellee that he had paid his fare he had asked him for an inspection of his rebate check, and that appellee failed to produce it, appellant would, in our opinion, have been entitled to a new triál because of the omission of such material fact in the special verdict. We have not held, or intended to hold, that under such circumstances the passenger has the right to compel the conductor to accept his verbal statement that he has paid his fare in lieu of' exhibiting the rebate check in his possession. On the contrary, it is the duty of the passenger in such cases, when asked by the conductor for an inspection of his rebate check, delivered to him by the conductor when he pays his cash fare, to produce it or to explain to the conductor his inability to do so. In this case, however, the evidence when considered, as the court is required to do — most favorably in behalf of appellee— shows that he paid the conductor his fare in cash, and that within five or ten, minutes thereafter the conductor asked him for his ticket, and that when informed by appellee that he had paid his fare the conductor said to him, in the presence and hearing of the other passengers, that he had paid him nothing. The appellee then said: “My dear sir, I paid you my fare *130once.” The conductor replied: “You haven’t paid me any fare at all; come off, you can’t josh me; I want your ticket”. It is conceded that.when appellee informed the conductor that he had paid his fare he told the truth, and if the jury believed appellee’s theory of the conversation, the conductor twice, in the presence of the other passengers, falsely and unjustly charged the appellee that he had not paid his fare. Without making any inquiry of appellee as to when or how he had paid his fare, the conductor charged him with lying and with an attempt to ride on the train without paying his fare. The conductor did not suggest to the appellee that if he had paid his fare he had given him a rebate check as evidence of that fact. Immediately after charging appellee in the presence of the other passengers with lying, the conductor, in the same connection, in fact in the same sentence above quoted, said to him, “I want your ticket;” but the jury was warranted, under the circumstances, in drawing the inference that the demand of the conductor then made did not relate to a rebate check issued by the conductor, but that it had reference to a ticket issued by the company through its station or ticket agent. As the conductor was contending and charging that appellee had paid him nothing, the inference was a reasonable one that he did not have reference to a rebate check issued to appellee by himself less than ten minutes prior to the conversation. If the conductor had indicated to appellee that he had reference to the rebate check issued by him to appellee when he paid his fare, and that he desired to inspect it, and appellee had refused to produce it or to explain the reason for such failure, a different question would be presented.
The conclusion of the conversation from which we quoted above was as follows:
*131“6th. Appellee: ‘I told Mm I had no ticket; that I had paid my fare once; and he said I was trying to lie out of it, and he would put me off if I didn’t pay; I said I had paid it once and I wouldn’t pay it again.’ ”
We cannot disturb the verdict of the jury on the ground that appellee misled the conductor by the statement that he had no ticket. In view of the charge of the conductor that appellee had not paid his fare to him, we cannot assume that the conductor understood appellee as saying that he had no. rebate check as evidence of the payment of such fare to him. The conductor was not asking for the evidence of the payment of the fare to him. This fact he was emphatically and repeatedly denying. Moreover, when asked why he did not produce the rebate check at the time the conductor came back and asked him to pay his fare before he was put off the train, the appellee testified: “I never thought anything about it.”
The charge of the conductor that appellee was lying and that he was endeavoring to secure, a ride on the train without paying therefor, was such as to humiliate him. This court cannot assume, therefore, that appellee had the rebate check in mind, or that he then knew, in the face of the charges and denials of the conductor, that it would avail him if he did produce it.
We cannot assume, under the circumstances, that appellee forfeited his rights as a passenger by failing to exhibit to the conductor his rebate check. When he paid to the conductor his fare to Monticello, he became entitled to ride that distance, unless he after-wards did something to forfeit such right When the conductor was afterwards informed by appellee "that he had paid his fare, if the conductor had forgotten that fact, instead of assuming and charging, in the presence and hearing of the other passengers, that appellee was lying, the conductor should have suggested *132to him that if he had paid his fare he held a rebate check issued by him to appellee, as the evidence of such payment, and that he desired to inspect it. If it appeared without dispute that appellee1, on the reasonable request of the conductor, had refused to produce his rebate check for inspection or to explain his reason for such failure, this court would not. hesitate to set aside the verdict of the jury.
Filed April 23, 1896.
If the jury had believed appellant’s theory of. the transaction, they would have been authorized in finding material facts which the special verdict does not contain, but we are satisfied that no material fact established by undisputed evidence was omitted from the verdict by the jury, and this court would not be justified, under the well recognized rule which prevails on appeals, in reversing the judgment of the trial court on the evidence, with instructions to grant appellant a new trial.
Petition for rehearing overruled.